Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 10-16 have been renumbered as claims 11-17.  There were two different claims numbered “10” that messed up the order of claim numbering.  Accordingly, the second claim numbered “10” has been changed to claim 11 and  previously numbered claims 11-16 have likewise been changed to newly numbered claims 12-17, respectively.
Claim Objections
3.	Newly numbered claim 17 is objected to because of the following informalities:  (1) “a media feed path” in claim 17 should be changed to -- the media feed path --.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Newly numbered claims 7-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication No. 10-239920 (hereinafter “JP’920”) (cited in the 4/9/20 IDS) in view of U.S. Patent No. 5,752,513 (Acker et al.) (hereinafter “Acker”).
Regarding claim 7, Figs. 1-5 of JP’920 show a document processing device (1), comprising:
a feeding device (Fig. 1) to feed a number of sheets of media from a document tray (including 11 and 13) and into a media feed path (path in Fig. 1) within the document processing device (1); and
a detector (50) to detect foreign objects within the number of sheets of media, comprising:
a printed circuit board (PCB) (501) comprising a plurality of inductor coils (502 and 503 or L1-L3).  JP’920 discloses most of the limitations of claim 7 including inductor coils (502 and 503 or L1-L3), but shows each of a plurality of inductor coils wound in a square shape (Fig. 4a), rather than showing some of the inductor coils with an 
Acker teaches that it is common in the art to provide a sensor arrangement (Fig. 1) with a plurality of inductor coils (Fig. 2) that can include a plurality of equilateral triangular shaped inductor coils and a plurality of non-equilateral triangular shaped inductor coils (see, e.g., column 4, lines 49-53), for the purpose of detecting changes in magnetic flux of a magnetic field as a metal object passes through the magnetic flux.  See, e.g., column 6, lines 61-66, column 7, lines 14-20 and column 14, line 62 to column 15, line 5.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the apparatus of JP’920 with a plurality of inductor coils including equilateral triangular shaped inductor coils and non-equilateral triangular shaped inductor coils, because Acker explicitly teaches that a combination of different equilateral and non-equilateral triangular shaped inductor coils can be used for detecting magnetic flux of a magnetic field as a metal object passes through the magnetic flux.  Thus, all of the limitations of claim 7 are met by the cited combination of references.
Regarding claim 8, as best understood, Figs. 1 -5 of JP’920 show that the inductor coils (502 and 503) are electrically coupled together to a capacitor (Cl or C2) having a capacitance sufficient to disregard the presence of the sheets of media across the inductor coils (502 and 503). Providing the apparatus of JP’902 with coils wound in equilateral triangular shapes, according to the teachings of Acker, results in the equilateral triangular shaped inductor coils being electrically coupled to the capacitor 
Regarding claim 9, Figs. 1 -5 of JP’920 show that power (V+) is provided to a circuit from a power supply of a scan system (Fig. 3) associated with the document processing device (1).
Regarding claim 10, as best understood, Fig. 4a of JP’920 shows that a magnetic field polarity of each of the inductor coils (502 and 503) alternates along the PCB (501). See, e.g., numbered paragraph [0029].  Providing the apparatus of JP’902 with coils wound in equilateral triangular shapes, according to the teachings of Acker, results in the magnetic field polarity of each of the equilateral triangular shaped inductor coils alternating along the PCB (501), as claimed.
Regarding claim 12 (formerly claim 11), Figs. 1 -5 of JP’920 show that the foreign object is a metal object (staple) and the detector (50) detects the presence of the metal object coupling a plurality of the number of sheets of media prior to a first of the plurality of sheets of media entering the media feed path (path in Fig. 1).
Regarding claim 13 (formerly claim 12), Figs. 1 -5 of JP’920 show a user interface (display in numbered paragraph [0038]) to provide a warning to a user when the metal object (staple) is detected prior to the first sheet of media entering the media feed path (path in Fig. 1).
JP’920 disclose a method of detecting a metal object coupled to a sheet of media entering a document processing device, comprising: 
applying an alternating current (Fig. 4(b) or Fig. 5(b)) to a plurality of inductor coils (502 and 503 or L1-L3) to create a magnetic field, wherein the inductor coils (502 and 503 or L1-L3) are situated on a printed circuit board (PCB) (element 501); 
detecting changes in a magnetic flux of the magnetic field as a metal object (staple in numbered paragraph [0022]) passes through the magnetic flux; and 
producing a warning (numbered paragraphs [0037] and [0038]) when the changes in the magnetic flux are detected.  JP’920 discloses most of the limitations of claim 14 including inductor coils (502 and 503 or L1-L3), but shows each of a plurality of inductor coils wound in a square shape (Fig. 4a), rather than showing some of the inductor coils with an equilateral triangle shape and some of the inductor coils with a non-equilateral triangle shape, as now set forth in claim 14.
Acker teaches that it is common in the art to provide a sensor arrangement (Fig. 1) with a plurality of inductor coils (Fig. 2) that can include a plurality of equilateral triangular shaped inductor coils and a plurality of non-equilateral triangular shaped inductor coils (see, e.g., column 4, lines 49-53), for the purpose of detecting changes in magnetic flux of a magnetic field as a metal object passes through the magnetic flux.  See, e.g., column 6, lines 61-66, column 7, lines 14-20 and column 14, line 62 to column 15, line 5.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the apparatus of JP’920 with a plurality of inductor coils including equilateral triangular shaped inductor coils and non-equilateral Acker explicitly teaches that a combination of different equilateral and non-equilateral triangular shaped inductor coils can be used for detecting magnetic flux of a magnetic field as a metal object passes through the magnetic flux.  Thus, all of the limitations of claim 14 are met by the cited combination of references.
Regarding claim 15 (formerly claim 14), Figs. 1-5 of JP’920 show that the warnings are presented to a user via a user interface (display in numbered paragraph [0038]) associated with the document processing device (1). 
Regarding claim 16 (formerly claim 15), as best understood, Figs. 1-5 of JP’920 show that the inductor coils (502 and 503) are coupled to: a capacitor (C1 or C2); and a processor to further detect and recognize parasitic capacitance changes indicative of non-metallic objects. Providing the apparatus of JP’920 with inductor coils wound in equilateral and non-equilateral triangular shapes, in a manner as taught by Acker, meets all of the limitations of claim 16. 
Regarding claim 17 (formerly claim 16), Figs. 1-5 of JP’920 show that the PCB (501) is integrated into a document feeder tray (including 13 and 11) along a media feed path (path in Fig. 1) within the feeding device (Fig. 1).  See assembly 50 in Fig. 1.
Response to Arguments
5.	Applicant’s arguments, see pages 2-3 of the amendment, filed 12/16/2020, with respect to the rejection(s) of the previously numbered claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of newly numbered claims 7-10 and 12-17 is made over Japanese Publication No. 10-JP’920”) (cited in the 4/9/20 IDS) in view of U.S. Patent No. 5,752,513 (Acker et al.) (hereinafter “Acker”).
Allowable Subject Matter
6.	Claims 1-5 are allowed.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3658